ACCEPTED
                                                                                      03-14-00484-CR
                                                                                             4550087
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 3/18/2015 3:06:30 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK


                             NO. 03-14-00484-CR
                                                                 FILED IN
STATE OF TEXAS                          §   IN THE        3rd COURT OF APPEALS
                                                              AUSTIN, TEXAS
                                        §
                                                          3/18/2015 3:06:30 PM
VS.                                     §   THIRD    COURT
                                                            JEFFREY D. KYLE
                                        §                         Clerk
MICHELLE ELAINE GAMBLES                 §   OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes MICHELLE ELAINE GAMBLES, Appellant in the above

styled and numbered cause, and moves this Court to grant an extension of time to

file appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate

Procedure, and for good cause shows the following:

      1.    This case is on appeal from the County Court at Law Number 2 of

Bell County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. MICHELLE

ELAINE GAMBLES, and numbered 2C13-07485.

      3.    Appellant was convicted of Resisting Arrest.

      4.    Appellant was assessed a sentence of 6 days on July 16, 2014.

      5.    Notice of appeal was given on August 4, 2014.

      6.    The clerk's record was filed on September 5, 2014; the reporter's

record was filed on January 9, 2015.

      7.    The appellate brief is presently due on March 9, 2015.
      8.     Appellant requests an extension of time of 60 days from the present

date, i.e. May 8, 2015.

      9.     One extension to file the brief has been received in this cause.

      10.    Defendant is currently free on bond.

      11.    Appellant relies on the following facts as good cause for the requested

extension:

      Counsel for Appellant has been preparing briefs in other cases, in addition to

normal practice placing constraints on available time ..

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                        Respectfully submitted,

                                       BOBBY DALE BARINA
                                       455 East Central Texas Expressway, Suite
                                       104
                                       Harker Heights, Texas 76548
                                       Tel: (254) 699-3755
                                       Fax: (254) 699-1074
                                       BobbyDaleBarina@BarinaLaw.com

                                                                      f)!Jrl   ;LtW~Lf Jc;.O



                                           bobbydalebarina@barinalaw.com
                                           Attorney for MICHELLE ELAINE
                                           GAMBLES
                        CERTIFICATE OF SERVICE

      This is to certify that on March 18, 2015, a true and correct copy of the

above and foregoing document was served on the County Attorney's Office, Bell

County, Bell county Justice Complex, by fax to (254) 933-5150.




                               -for   o/v~ALE       BARINA
STATE OF TEXAS                                               §
                                                             §
COUNTY OF BELL                                               §


                                                    AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

BOBBY DALE BARINA, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Motion To Extend Time to

      File Appellant's Brief and swear that all of the allegations of fact

      contained therein are true and correct."




                                                         T        RWOUDWYK
                                                             ffiant


      SUBSCRIBED AND SWORN TO BEfORE ME on                                   ' 2015,
                                                                     I I
to certifY which witness my hand and eal                         o   fit.
                                                                      I
         ~~\t¥J~¥;;--~      LESLIE JOAN SAWYER
         ~~~"'\          Notary Public, State of Texas
         ;,;:.~i.. S       My Commission Expires
         ~~ ..~~               April 06, 201S